Exhibit 10.2

MASTER TERMS AND CONDITIONS FOR CONVERTIBLE BOND HEDGING TRANSACTIONS

BETWEEN BANK OF AMERICA, N.A. AND RADIOSHACK CORPORATION

The purpose of this Master Terms and Conditions for Convertible Bond Hedging
Transactions (this “Master Confirmation”), dated as of August 12, 2008, is to
set forth certain terms and conditions for convertible bond hedging transactions
to be entered into between Bank of America, N.A. (“Bank”) and RadioShack
Corporation (“Counterparty”). Each such transaction (a “Transaction”) entered
into between Bank and Counterparty that is to be subject to this Master
Confirmation shall be evidenced by a written confirmation substantially in the
form of Exhibit A hereto, with such modifications thereto as to which
Counterparty and Bank mutually agree (a “Confirmation”). This Master
Confirmation and each Confirmation together constitute a “Confirmation” as
referred to in the Agreement specified below.

This Master Confirmation and a Confirmation evidence a complete binding
agreement between you and us as to the terms of the Transaction to which this
Master Confirmation and such Confirmation relate. This Master Confirmation and
each Confirmation hereunder shall supplement, form a part of, and be subject to
an agreement in the form of the 1992 ISDA Master Agreement (Multicurrency-Cross
Border) as if we had executed an agreement in such form on the Trade Date of the
first such Transaction (but without any Schedule except for the election of
United States dollars as the Termination Currency) between Bank and
Counterparty, and such agreement shall be considered the “Agreement” hereunder.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Definitions”) as published by ISDA are incorporated into this
Master Confirmation. For the purposes of the Definitions, each reference herein
or in any Confirmation hereunder to a Unit shall be deemed to be a reference to
a Call Option or an Option, as context requires.

THE AGREEMENT, THIS MASTER CONFIRMATION AND EACH CONFIRMATION WILL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO CHOICE OF LAW DOCTRINE (OTHER THAN TITLE 14 OF THE NEW YORK GENERAL
OBLIGATIONS LAW). THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING
HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF
INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

The Transactions under this Master Confirmation shall be the sole Transactions
under the Agreement. If there exists any ISDA Master Agreement between Bank and
Counterparty or any confirmation or other agreement between Bank and
Counterparty pursuant to which an ISDA Master Agreement is deemed to exist
between Bank and Counterparty, then notwithstanding anything to the contrary in
such ISDA Master Agreement, such confirmation or agreement or any other
agreement to which Bank and Counterparty are parties, the Transactions under
this Master Confirmation and the Agreement shall not be considered Transactions
under, or otherwise governed by, such existing or deemed ISDA Master Agreement.

1. In the event of any inconsistency between this Master Confirmation, on the
one hand, and the Definitions or the Agreement, on the other hand, this Master
Confirmation will control for the purpose of the Transaction to which a
Confirmation relates. In the event of any inconsistency between the Definitions,
the Agreement and this Master Confirmation, on the one hand, and a Confirmation,
on the other hand, the Confirmation will govern. With respect to a Transaction,
capitalized terms used herein that are not otherwise defined shall have the
meaning assigned to them in the Confirmation relating to such Transaction.



--------------------------------------------------------------------------------

2. Each party will make each payment specified in this Master Confirmation or a
Confirmation as being payable by such party, not later than the due date for
value on that date in the place of the account specified below or otherwise
specified in writing, in freely transferable funds and in a manner customary for
payments in the required currency.

3. Confirmations and General Terms:

This Master Confirmation and the Agreement, together with the Confirmation
relating to a Transaction, shall constitute the written agreement between
Counterparty and Bank with respect to such Transaction.

Each Transaction to which a Confirmation relates is a Convertible Bond Hedging
Transaction, which shall be considered a Share Option Transaction for purposes
of the Definitions (and references herein to “Units” shall be deemed to be
references to “Options” for purposes of the Definitions), and shall have the
following terms:

 

Trade Date:    As set forth in the Confirmation for such Transaction Effective
Date:    As set forth in the Confirmation for such Transaction Option Type:   
Call Option Style:    Modified American (as described below) Seller:    Bank
Buyer:    Counterparty Shares:    The Common Stock of Counterparty, par value
USD1.00 per share (Ticker Symbol: “RSH”). Convertible Notes:    As set forth in
the Confirmation for such Transaction Indenture:    As set forth in the
Confirmation for such Transaction Number of Units:    As set forth in the
Confirmation for such Transaction. Unit Entitlement:    As set forth in the
Confirmation for such Transaction Strike Price:    As set forth in the
Confirmation for such Transaction Applicable Percentage:    As set forth in the
Confirmation for such Transaction Number of Shares:    As set forth in the
Confirmation for such Transaction Premium:    As set forth in the Confirmation
for such Transaction Premium Payment Date:    As set forth in the Confirmation
for such Transaction Exchange:    New York Stock Exchange Related Exchange:   
All Exchanges Calculation Agent:    Bank. The Calculation Agent shall, upon
written request by either party, provide a written explanation of any
calculation or adjustment made by it including, where applicable, a description
of the methodology and the basis for such calculation or adjustment in
reasonable detail, it being understood that the Calculation Agent shall not be
obligated to disclose any proprietary models used by it for such calculation.

 

2



--------------------------------------------------------------------------------

4. Procedure for Exercise:

 

Potential Exercise Dates:    Each Conversion Date. Conversion Date:    Each
“Conversion Date”, as defined in the Indenture, of Convertible Notes.
Required Exercise on Conversion Dates:   

 

On each Conversion Date, a number of Units equal to the number of Convertible
Notes in denominations of USD1,000 principal amount satisfying all of the
requirements for conversion on such Conversion Date in accordance with the terms
of the Indenture shall be automatically exercised, subject to “Notice of
Exercise” below.

Expiration Date:    As set forth in the Confirmation for such Transaction
Automatic Exercise:    As provided above under “Required Exercise on Conversion
Dates”. Notice of Exercise:    Notwithstanding anything to the contrary in the
Definitions, in order to exercise any Units, Counterparty must notify Seller in
writing prior to 12:00 PM, New York City time, on the “Scheduled Trading Day”
(as defined in the Indenture) immediately preceding the first Scheduled Trading
Day of the “Observation Period”, as defined in the Indenture, relating to the
Convertible Notes converted on the Conversion Date relating to the relevant
Exercise Date (such time, the “Notice Deadline”) of (i) the number of Units
being exercised on such Exercise Date and (ii) the scheduled settlement date and
the scheduled commencement date of the Observation Period for the Convertible
Notes converted on the Conversion Date corresponding to such Exercise Date;
provided that, notwithstanding the foregoing, such notice (and the related
automatic exercise of such Options) shall be effective if given after the
relevant Notice Deadline but prior to 5:00 PM New York City time, on the fifth
Scheduled Trading Day of such Observation Period, in which case the Calculation
Agent shall have the right to adjust the Delivery Obligation as appropriate to
reflect the additional costs (including, but not limited to, hedging mismatches
and market losses) and reasonable expenses incurred by Bank in connection with
its hedging activities (including the unwinding of any hedge position) as a
result of its not having received such notice prior to the Notice Deadline;
provided further that in connection with any Exercise Date occurring on or after
the 45th Scheduled Trading Day immediately preceding the “Maturity Date” (as
defined in the Indenture), Counterparty must notify Seller in writing prior to
12:00 PM, New York City time, on the second Scheduled Trading Day immediately
preceding the Expiration Date, of the aggregate number of Units being exercised
on such Exercise Date(s).

 

3



--------------------------------------------------------------------------------

5. Settlement Terms:

 

Settlement Date:    In respect of an Exercise Date occurring on a Conversion
Date, the settlement date for the Shares to be delivered under the Convertible
Notes converted on such Conversion Date under the terms of the Indenture;
provided that the Settlement Date will not be prior to the later of (i) the date
one Settlement Cycle following the final day of the “Observation Period”, as
defined in the Indenture, or (ii) the Exchange Business Day immediately
following the date on which Counterparty gives notice to Seller of such
Settlement Date prior to 12:00 PM, New York City time. Delivery Obligation:   
In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Definitions,
and subject to “Notice of Exercise” above, in respect of an Exercise Date
occurring on a Conversion Date, Seller will deliver to Counterparty, on the
related Settlement Date, a number of Shares and cash in lieu of fractional
shares, if any (collectively, the “Delivery Obligation”), equal to the product
of (A) the Applicable Percentage and (B) a number of Shares equal to the
aggregate number of Shares that Counterparty is obligated to deliver to the
holder(s) of the Convertible Notes converted on such Conversion Date pursuant to
the Net Share Provision of the Indenture (except that such number of Shares
shall be determined without taking into consideration any rounding pursuant to
the Rounding Provision of the Indenture and such product shall be rounded down
to the nearest whole number) and cash in lieu of fractional shares, if any,
resulting from rounding such product (such obligation of Counterparty pursuant
to the Indenture, the “Convertible Obligation”); provided that: (i) such
Delivery Obligation shall be determined excluding any Shares (or cash) that
Counterparty is obligated to deliver to holder(s) of the Convertible Notes as a
result of any adjustments to the Conversion Rate pursuant to the Excluded
Provisions of the Indenture; and (ii) if Bank disagrees on a good faith,
commercially reasonable basis with any adjustments to the Conversion Rate based
on a fair market value determination by the Issuer or its board pursuant to the
Conversion Adjustment Provisions of the Indenture or a determination of the
“Daily VWAP” (as defined in the Indenture) pursuant to the Indenture in the
event Daily VWAP is no longer specified under the heading “Bloomberg VWAP” on
Bloomberg page RSH.N <equity> AQR (or successor thereto), the Calculation Agent
shall make adjustment to the Delivery Obligation in its commercially reasonable
discretion. For the avoidance of doubt, if the “Daily Conversion Value”, as
defined in the Indenture, is less than or equal to USD25 for any “trading day”
(as defined in the Indenture) during the Observation Period, Seller will have no
delivery obligation hereunder in respect of such trading day.
Net Share Provision:    As set forth in the Confirmation for such Transaction.

 

4



--------------------------------------------------------------------------------

Excluded Provisions:    As set forth in the Confirmation for such Transaction.
Notice of Convertible Obligation:    No later than the Scheduled Trading Day
immediately following the last day of any “Observation Period”, as defined in
the Indenture, Counterparty shall give Seller notice of the final number of
Shares including cash in lieu of fractional Shares, if any, comprising the
Convertible Obligation (it being understood, for the avoidance of doubt, that
the requirement of Counterparty to deliver such notice shall not limit
Counterparty’s obligations with respect to Notice of Exercise, as set forth
above, in any way). Other Applicable Provisions:    To the extent Seller is
obligated to deliver Shares hereunder, the provisions of Sections 9.1(c), 9.8,
9.9, 9.10, 9.11 and 9.12 of the Definitions will be applicable as if Physical
Settlement were applicable to the Transaction; provided that the Representation
and Agreement contained in Section 9.11 of the Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising solely as a
result of the fact that Buyer is the issuer of the Shares. In addition,
notwithstanding anything to the contrary in the Definitions, Seller may, in
whole or in part, deliver Shares in certificated form representing the Delivery
Obligation to Counterparty in lieu of delivery through the Clearance System.

6. Adjustments:

 

Method of Adjustment:    Notwithstanding Section 11.2 of the Definitions, upon
the occurrence of any event or condition set forth in the Dilution Provision of
the Indenture, the Calculation Agent shall make the corresponding adjustment in
respect of any one or more of the Strike Price, Number of Units, the Unit
Entitlement and any other variable relevant to the exercise, settlement or
payment of such Transaction, to the extent an analogous adjustment is made under
the Indenture. For the avoidance of doubt, in no event shall there be any
adjustment hereunder as a result of an adjustment to the “Conversion Rate” (as
defined in the Indenture) pursuant to the Excluded Provisions of the Indenture.

7. Extraordinary Events:

 

Merger Events:    Notwithstanding Section 12.1(b) of the Definitions, a “Merger
Event” means the occurrence of any event or condition set forth in the Merger
Provision of the Indenture.    Promptly upon the public announcement of any
Merger Event or any public filing with respect to any Merger Event, Counterparty
shall notify the Calculation Agent of such Merger Event; and once the
adjustments to be made to the terms of the Indenture and the Convertible Notes
in respect of such Merger Event have been determined, Counterparty shall
promptly notify the Calculation Agent in writing of the details of such
adjustments.

 

5



--------------------------------------------------------------------------------

Notice of Merger Consideration:    Upon the occurrence of a Merger Event that
causes the Shares to be converted into or exchanged for more than a single type
of consideration (determined based in part upon any form of election of the
holders of Shares), Counterparty shall promptly (but in any event prior to the
effective date of the Merger Event) notify the Calculation Agent of the weighted
average of the types and amounts of consideration received by the holders of
Shares in any Merger Event who affirmatively make such an election. Tender
Offer:    Not applicable. Consequences of Merger Events:    Notwithstanding
Section 12.2 of the Definitions, upon the occurrence of a Merger Event, the
Calculation Agent shall make a corresponding adjustment in respect of any
adjustment under the Indenture to any one or more of the nature of the Shares,
the Strike Price, the Number of Units, the Unit Entitlement and any other
variable relevant to the exercise, settlement or payment of such Transaction, to
the extent an analogous adjustment is made under the Indenture; provided that
such adjustment shall be made without regard to any adjustment to the Conversion
Rate for the issuance of additional shares as set forth in the Excluded
Provisions of the Indenture. Dilution Provision:    As set forth in the
Confirmation for such Transaction. Merger Provision:    As set forth in the
Confirmation for such Transaction. Nationalization, Insolvency or Delisting:   
Cancellation and Payment (Calculation Agent Determination). In addition to the
provisions of Section 12.6(a)(iii) of the Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed or re-traded on any of the New York Stock Exchange, the
American Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global
Market (or their respective successors); if the Shares are immediately re-listed
or re-traded on any such exchange, such exchange shall thereafter be deemed to
be the Exchange and the Calculation Agent shall make any adjustments it deems
necessary to the terms of any Transaction to preserve for the parties the
intended economic benefits of such Transaction after taking into account changes
in liquidity, trading volume and public float as a result of such re-listing or
re-trading.

8. Additional Disruption Events:

 

Change in Law:    Applicable; provided that Section 12.9(a)(ii) of the
Definitions is hereby amended by (i) replacing the phrase “the interpretation”
in the third line thereof with the phrase “or public announcement of the formal
or informal interpretation”, (ii) immediately following the word “Transaction”
in clause (X) thereof, adding the phrase “in the manner contemplated by the
Hedging Party on the Trade Date” and (iii) deleting clause (Y) thereof.

 

6



--------------------------------------------------------------------------------

Failure to Deliver:    Applicable Insolvency Filing:    Applicable Hedging
Disruption:    Not Applicable Increased Cost of Hedging:    Not Applicable
Determining Party    For all applicable Extraordinary Events, Bank. The
Determining Party shall, upon written request by either party, provide a written
explanation of any calculation or adjustment made by it including, where
applicable, a description of the methodology and the basis for such calculation
or adjustment in reasonable detail, it being understood that the Determining
Party shall not be obligated to disclose any proprietary models used by it for
such calculation.

9. Acknowledgements:

 

Non-Reliance:    Applicable

Agreements and Acknowledgments

Regarding Hedging Activities:

   Applicable    Additional Acknowledgments:    Applicable

10. Representations, Warranties and Agreements:

(a) In connection with this Master Confirmation, each Confirmation, each
Transaction to which a Confirmation relates and any other documentation relating
to the Agreement, each party to this Master Confirmation represents and warrants
to, and agrees with, the other party that:

(i) it is an “accredited investor” as defined in Section 2(a)(15)(ii) of the
Securities Act of 1933, as amended (the “Securities Act”); and

(ii) it is an “eligible contract participant” as defined in Section 1(a)(12) of
the Commodity Exchange Act, as amended (the “CEA”), and this Master Confirmation
and each Transaction hereunder are subject to individual negotiation by the
parties and have not been executed or traded on a “trading facility” as defined
in Section 1a(33) of the CEA.

(b) Counterparty hereby repeats the representations and warranties of
Counterparty set forth in Section 1 of the Purchase Agreement (as defined in the
Confirmation for such Transaction), and, in addition, represents and warrants
to, and agrees with, Bank on the Trade Date of each Transaction that:

(i) its financial condition is such that it has no need for liquidity with
respect to its investment in such Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness;

 

7



--------------------------------------------------------------------------------

(ii) its investments in and liabilities in respect of such Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with such Transaction,
including the loss of its entire investment in such Transaction;

(iii) it understands that Bank has no obligation or intention to register such
Transaction under the Securities Act or any state securities law or other
applicable federal securities law;

(iv) it understands that no obligations of Bank to it hereunder will be entitled
to the benefit of deposit insurance and that such obligations will not be
guaranteed by any Affiliate of Bank or any governmental agency;

(v) IT UNDERSTANDS THAT SUCH TRANSACTION IS SUBJECT TO COMPLEX RISKS THAT MAY
ARISE WITHOUT WARNING AND MAY AT TIMES BE VOLATILE AND THAT LOSSES MAY OCCUR
QUICKLY AND IN UNANTICIPATED MAGNITUDE AND IS WILLING TO ACCEPT SUCH TERMS AND
CONDITIONS AND ASSUME (FINANCIALLY AND OTHERWISE) SUCH RISKS;

(vi)(A) none of Counterparty and its executive officers (as defined in Rule 3b-7
under the Exchange Act) and directors is aware of any material non-public
information regarding Counterparty or the Shares and (B) each of its filings
under the Securities Act, the Exchange Act, or other applicable securities laws
that are required to be filed have been filed and that, as of the respective
dates thereof and as of the date of this representation, there is no
misstatement of material fact contained therein or omission of a material fact
required to be stated therein or necessary to make the statements made therein,
in the light of the circumstances under which they were made, not misleading;

(vii) it is not entering into any Transaction to create, and is not engaging in
any other securities or derivatives transactions to create, actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or to manipulate the price of the Shares (or
any security convertible into or exchangeable for Shares) in either case in
violation of Section 9 of the Exchange Act;

(viii) on the Trade Date, the Premium Payment Date and the Additional Premium
Payment Date (if any) of such Transaction (A) the assets of Counterparty at
their fair valuation exceed the liabilities of Counterparty, including
contingent liabilities, (B) the capital of Counterparty is adequate to conduct
the business of Counterparty and (C) Counterparty has the ability to pay its
debts and obligations as such debts mature and does not intend to, or does not
believe that it will, incur debt beyond its ability to pay as such debts mature;

(ix) such Transaction and any repurchase of the Shares by Counterparty in
connection with such Transaction has been approved by its board of directors and
any such repurchase has been or will when so required be publicly disclosed in
its periodic filings under the Exchange Act and its financial statements and
notes thereto;

(x) it is not, and after giving effect to the transactions contemplated hereby
will not be, required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended;

(xi) without limiting the generality of Section 13.1 of the Definitions,
Counterparty acknowledges that neither Bank nor any of its affiliates is making
any representations or warranties or taking a position or expressing any view
with respect to the treatment of the Transaction under any accounting standards,
including without limitation FASB Statements 128, 133, as amended, 149 or 150,
EITF Issue No. 00-19, Issue No. 01-6, Issue No. 03-6 (or any successor issue
statements) or Issue No. 07-5 or under the FASB’s Liabilities & Equity Project;

 

8



--------------------------------------------------------------------------------

(xii) without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act;

(xiii) Counterparty shall deliver to Bank an opinion of counsel, dated as of the
Premium Payment Date of such Transaction and reasonably acceptable to Bank in
form and substance, substantially with respect to the matters set forth in
Section 3(a) of the Agreement; and

(xiv) Counterparty is not on the Trade Date of any Transaction engaged in and
will not, during any period starting on the Trade Date of any Transaction and
ending on the third Exchange Business Day immediately following such Trade Date,
be engaged in a distribution, as such term is used in Regulation M under the
Exchange Act, of any securities of Counterparty, other than a distribution
meeting the requirements of the exception set forth in Rules 101(b)(10) and
102(b)(7) of Regulation M.

11. Miscellaneous:

(a) Early Termination. The parties agree that Second Method and Loss will apply
to each Transaction under this Master Confirmation as such terms are defined
under the 1992 ISDA Master Agreement (Multicurrency–Cross Border).

(b) Alternative Calculations and Bank Payment on Early Termination and on
Certain Extraordinary Events. If, subject to Section 11(c) below, Bank owes
Counterparty any amount in connection with a Transaction hereunder pursuant to
Section 12.7 or 12.9 of the Definitions (except in the case of an Extraordinary
Event in which the consideration or proceeds to be paid to holders of Shares as
a result of such event consists solely of cash) or pursuant to Section 6(d)(ii)
of the Agreement (except in the case of an Event of Default in which
Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, other than an (x) Event of Default of the
type described in Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or
(y) a Termination Event of the type described in Section 5(b)(i), (ii), (iii),
(iv), or (v) of the Agreement that in the case of either (x) or (y) resulted
from an event or events outside Counterparty’s control) (a “Bank Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
require Bank to satisfy any such Bank Payment Obligation by delivery of
Termination Delivery Units (as defined below) by giving irrevocable telephonic
notice to Bank, confirmed in writing within one Scheduled Trading Day, between
the hours of 9:00 a.m. and 4:00 p.m. New York time on the Merger Date,
Announcement Date (in the case of Nationalization, Insolvency or Delisting), or
Early Termination Date or other date of cancellation or termination, as
applicable (“Notice of Bank Termination Delivery”). If Counterparty does not
validly request Bank to satisfy such Bank Payment Obligation by the Termination
Delivery Units in accordance with the preceding clause, Bank shall have the
right to elect to satisfy any Bank Payment Obligation by delivery of the
Termination Delivery Units. Within a commercially reasonable period of time
following receipt of a Notice of Bank Termination Delivery, Bank shall deliver
to Counterparty a number of Termination Delivery Units having a cash value equal
to the amount of such Bank Payment Obligation (such number of Termination
Delivery Units to be delivered to be determined by the Calculation Agent as the
number of whole Termination Delivery Units that could be purchased over a
commercially reasonable period of time with the cash equivalent of such payment
obligation).

“Termination Delivery Unit” means (i) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization or Merger Event), one Share or (ii) in the case of an
Insolvency, Nationalization or Merger Event, a unit consisting of the number or
amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization, or
Merger Event. If a Termination Delivery Unit consists of property other than
cash or New Shares and Counterparty provides irrevocable written notice to the
Calculation Agent on or prior to the Closing Date that it elects to

 

9



--------------------------------------------------------------------------------

have Bank deliver cash, New Shares or a combination thereof (in such proportion
as Counterparty designates) in lieu of such other property, the Calculation
Agent will replace such property with cash, New Shares or a combination thereof
as components of a Termination Delivery Unit in such amounts, as determined by
the Calculation Agent in its discretion by commercially reasonable means, as
shall have a value equal to the value of the property so replaced. If such
Insolvency, Nationalization or Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.

If the provisions of this paragraph (b) are applicable, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Termination Delivery
Units”; and provided that the Representation and Agreement contained in
Section 9.11 of the Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws solely as a result of the fact
that Buyer is the issuer of any Termination Delivery Units (or any part
thereof). Notwithstanding anything to the contrary in the Definitions, Bank may,
in whole or in part, deliver securities comprising Termination Delivery Units in
certificated form to Counterparty in lieu of delivery through the Clearance
System.

In the event that (a) an Early Termination Date occurs or is designated with
respect to a Transaction or Transactions as a result of a Termination Event or
an Event of Default (other than an Event of Default arising under
Section 5(a)(i), 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result,
Counterparty owes to Bank an amount calculated under Section 6(e) of the
Agreement, or (b) Counterparty owes to Bank, pursuant to Sections 12.2, 12.3,
12.6, 12.7 or 12.9 of the Definitions, an amount calculated under Section 12.8
of the Definitions, such amount shall be deemed to be zero.

(c) No Set-Off or Netting. Neither party shall set-off or net amounts due either
party with respect to any Transaction hereunder against amounts due to either
party from the other party whether arising under the Agreement, this Master
Confirmation or any other agreement between the parties hereto, by operation of
law or otherwise.

(d) Transfer or Assignment. Either party may transfer any of its rights or
obligations under the Transaction with the prior written consent of the
non-transferring party; provided that Bank may transfer or assign without any
consent of Counterparty its rights and obligations hereunder, in whole or in
part, to (i) any third-party recognized derivatives dealer or any of Bank’s
affiliates, whose obligations would be guaranteed by Bank or (ii) any
third-party recognized derivatives dealer or any of Bank’s affiliates, with a
rating for its long term, unsecured and unsubordinated indebtedness that is at
least the lesser of (A) the credit rating of Bank at the time of the transfer
and (B) A- by Standard and Poor’s Ratings Group, or its successor (“S&P”), or A3
by Moody’s Investors Service, Inc., or its successor (“Moody’s”), or, if either
S&P or Moody’s ceases to rate such debt, an equivalent or better rating by a
substitute rating agency mutually agreed upon by Bank and Counterparty. If at
any time at which the Units Equity Percentage (as defined below) exceeds 9.0%,
Bank, in its discretion, is unable to effect a transfer or assignment to a third
party after using commercially reasonable efforts on pricing terms reasonably
acceptable to Bank such that the Units Equity Percentage is reduced to 9.0% or
less, Bank may designate any Scheduled Trading Day as an Early Termination Date
with respect to a portion (the “Terminated Portion”) of the Transaction, such
that the Units Equity Percentage following such partial termination will be
equal to or less than 9.0%. In the event that Bank so designates an Early
Termination Date with respect to a portion of the Transaction, a payment or
delivery shall be made pursuant to Section 6 of the Agreement and Section 11(b)
of this Master Confirmation as if (i) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Terminated
Portion of the Transaction, (ii) Counterparty shall be the sole Affected Party
with respect to such partial termination and (iii) such portion of the
Transaction shall be the only Terminated Transaction.

(e) Additional Termination Events. (i) For any Transaction, the occurrence of
(A) an event of default with respect to Counterparty under the terms of the
Convertible Notes for such Transaction that results in an acceleration of such
Convertible Notes

 

10



--------------------------------------------------------------------------------

pursuant to the terms of such Indenture or (B) an Amendment Event shall be an
Additional Termination Event with respect to which such Transaction is the sole
Affected Transaction and Counterparty shall be the sole Affected Party, and
Seller shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement.

“Amendment Event” means, for any Transaction, that Counterparty amends,
modifies, supplements or waives any term of the Indenture for such Transaction
or the Convertible Notes for such Transaction governing the principal amount,
coupon, maturity, repurchase obligation of Counterparty, redemption right of
Counterparty, any term relating to exchange of the Convertible Notes for such
Transaction (including changes to the exchange price, exchange settlement dates
or exchange conditions), or any term that would require consent of the holders
of not less than 100% of the principal amount of the Convertible Notes for such
Transaction to amend, in each case without the prior consent of Seller, such
consent not to be unreasonably withheld.

(ii) Notwithstanding anything to the contrary in this Master Confirmation, for
any Transaction, in respect of any Units that are exercised (or would have been
but for this clause) in connection with the Convertible Notes that are converted
in compliance with the Make-Whole Provision of the Indenture, the delivery of
the Notice of Exercise by Counterparty, together with the required information
as set forth under “Notice of Exercise” above to Bank shall constitute an
Additional Termination Event hereunder with an Early Termination Date occurring
on the Settlement Date relating to such conversion with respect to which
Counterparty shall be the sole Affected Party and the Affected Transaction shall
be a Transaction comprising a number of Units equal to the number of Convertible
Notes in USD1,000 principal amount so converted, and, in lieu of delivering the
Shares (and cash if any in lieu of fractional Shares) comprising the relevant
Delivery Obligation, Bank shall deliver on such Settlement Date a number of
Shares (and cash if any in lieu of fractional Shares) with a fair value as of
such Settlement Date (as determined by the Calculation Agent) that is equal to
the lesser of (x) the fair value as of such Settlement Date (as determined by
the Calculation Agent) of the relevant Delivery Obligation (determined by taking
into account any adjustment to the Conversion Rate pursuant to the Make-Whole
Provision of the Indenture and the application of the Applicable Percentage) and
(y) the amount determined pursuant to Section 6(e) of the Agreement in respect
of such Additional Termination Event. For the avoidance of doubt, the
determination of the amount due under clause (y) immediately above (i) shall
take into account the time value of such Transaction assuming an Expiration Date
occurring on the Expiration Date as set forth in the relevant Confirmation,
without regard to any requirement for the occurrence of a Conversion Date or
delivery of a Notice of Exercise as conditions to the exercise of the Units and
(ii) shall not take into account any adjustments to the Unit Entitlement that
result from corresponding adjustments to the Conversion Rate pursuant to the
Make-Whole Provision of the Indenture.

(f) Status of Claims in Bankruptcy. Bank acknowledges and agrees that this
Master Confirmation, together with any Confirmation, is not intended to convey
to Bank rights with respect to any Transaction that are senior to the claims of
common stockholders in any U.S. bankruptcy proceedings of Counterparty; provided
that nothing herein shall limit or shall be deemed to limit Bank’s right to
pursue remedies in the event of a breach by Counterparty of its obligations and
agreements with respect to any Transaction; and provided, further, that nothing
herein shall limit or shall be deemed to limit Bank’s rights in respect of any
transactions other than the Transactions.

(g) No Collateral. Notwithstanding any provision of this Master Confirmation,
any Confirmation or the Agreement, or any other agreement between the parties,
to the contrary, the obligations of Counterparty under the Transactions are not
secured by any collateral. Without limiting the generality of the foregoing, if
this Master Confirmation, the Agreement or any other agreement between the
parties includes an ISDA Credit Support Annex or other agreement pursuant to
which Counterparty collateralizes obligations to Bank, then the obligations of
Counterparty hereunder will not be considered to be obligations under such
Credit Support Annex or other agreement pursuant to which Counterparty
collateralizes obligations to Bank, and any Transactions hereunder shall be
disregarded for purposes of calculating any Exposure, Market Value or similar
term thereunder.

 

11



--------------------------------------------------------------------------------

(h) Assignment of Share Delivery to Affiliates. Bank has the right to assign any
or all of its rights and obligations under a Transaction to deliver or accept
delivery of Shares to any of its Affiliates; provided that Counterparty shall
have recourse to Bank in the event of failure by the assignee to perform any of
such obligations hereunder. Notwithstanding the foregoing, the recourse to Bank
shall be limited to recoupment of Counterparty’s monetary damages and
Counterparty hereby waives any right to seek specific performance by Bank of its
obligations hereunder. Such failure after any applicable grace period shall be
deemed to be an Additional Termination Event, such Transaction shall be the only
Affected Transaction and Bank shall be the only Affected Party.

(i) Severability; Illegality. If compliance by either party with any provision
of a Transaction would be unenforceable or illegal, (i) the parties shall
negotiate in good faith to resolve such unenforceability or illegality in a
manner that preserves the economic benefits of the transactions contemplated
hereby and (ii) the other provisions of the Transaction shall not be
invalidated, but shall remain in full force and effect.

(j) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND BANK HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS TRANSACTION OR THE ACTIONS OF BANK OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(k) Confidentiality. Notwithstanding any provision in this Master Confirmation,
any Confirmation or the Agreement, in connection with Section 1.6011-4 of the
Treasury Regulations, the parties hereby agree that each party (and each
employee, representative, or other agent of such party) may disclose to any and
all persons, without limitation of any kind, the U.S. tax treatment and U.S. tax
structure of the Transaction and all materials of any kind (including opinions
or other tax analyses) that are provided to such party relating to such U.S. tax
treatment and U.S. tax structure, other than any information for which
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.

(l) Securities Contract; Swap Agreement. The parties hereto intend for: (i) each
Transaction hereunder to be a “securities contract” as defined in 12 U.S.C §
1821(e)(8)(D)(ii) and a “swap agreement” as defined in 12 U.S.C §
1821(e)(8)(D)(vi), and the parties hereto to be entitled to the protections
afforded by, among other Sections of the Federal Deposit Insurance Act (the
“FDIA”) 12 U.S.C § 1821(e)(8); (ii) the Agreement to be a “master agreement” as
described in 12 U.S.C § 1821(e)(8)(D)(vii); (iii) a party’s right to liquidate,
terminate or accelerate any Transaction, offset, net or net out termination
values, payment amounts or other transfer obligations, and to exercise any other
remedies upon the occurrence of any Event of Default or Termination Event under
the Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
“right” protected by 12 U.S.C § 1821(e)(8)(E); (iv) any cash, securities or
other property provided as performance assurance, credit support or collateral
with respect to each Transaction to constitute “payment amounts” and “transfer
obligations” “under” or “in connection with” each Transaction and the Agreement,
in each case within the meaning of the FDIA and (v) all payments or deliveries
for, under or in connection with each Transaction, all payments for the Shares
and the transfer of such Shares to constitute “payment amounts” and “transfer
obligations” “under” or “in connection with” each Transaction and the Agreement,
in each case within the meaning of the FDIA.

(m) Extension of Settlement. Bank may postpone any Potential Exercise Date or
any other date of valuation or delivery by Seller or add additional Settlement
Dates or any other date of valuation or delivery by Seller, with respect to some
or all of the relevant Units (in which event the Calculation Agent shall make
appropriate adjustments to the Delivery Obligation), if Bank determines, in its
good faith reasonable discretion based on advice of counsel (with respect to
legal determinations), that such extension is necessary to preserve Bank’s
hedging activity hereunder in light of existing liquidity conditions or to
enable Bank to effect purchases of Shares in connection with its hedging, hedge
unwind or settlement activity hereunder in a manner that would, if Bank were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal and regulatory requirements or self-regulatory requirements, or
with related policies and procedures applicable to Bank.

 

12



--------------------------------------------------------------------------------

(n) Staggered Settlement. If the Staggered Settlement Equity Percentage as of
any Exchange Business Day during the relevant “Observation Period”, as defined
in the Indenture, is greater than 4.9%, Bank may, by notice to the Counterparty
prior to any Settlement Date (a “Nominal Settlement Date”), elect to deliver the
Shares on two or more dates (each, a “Staggered Settlement Date”) or at two or
more times on the Nominal Settlement Date as follows:

(i) in such notice, Bank will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date, but not prior to the beginning of such “Observation Period”) or delivery
times and how it will allocate the Shares it is required to deliver under “Net
Share Settlement” (above) among the Staggered Settlement Dates or delivery
times; and

(ii) the aggregate number of Shares that Bank will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Bank would otherwise be required to deliver on such
Nominal Settlement Date.

The “Staggered Settlement Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (x) the
number of Shares that Bank or any of its affiliates beneficially own (within the
meaning of Section 13 of the Exchange Act) on such day, other than any Shares so
owned as a hedge of the relevant Transaction subject to settlement, and (y) the
Number of Shares for such Transaction subject to settlement and (B) the
denominator of which is the number of Shares outstanding on such day.

(o) Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Bank a written notice of such
repurchase (a “Repurchase Notice”) on such day if, following such repurchase,
the Units Equity Percentage as determined on such day is (i) equal to or greater
than 6.0% and (ii) greater by 0.5% than the Units Equity Percentage included in
the immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater by 0.5% than the Units Equity Percentage as of the
date hereof). The “Units Equity Percentage” as of any day is the fraction the
numerator of which is the aggregate Number of Shares for all Transactions
hereunder and the denominator of which is the number of Shares outstanding on
such day. Counterparty agrees to indemnify and hold harmless Bank and its
Affiliates and their respective officers, directors and controlling persons
(each, a “Section 16 Indemnified Person”) from and against any and all losses
(including losses relating to Bank’s hedging activities as a consequence of
becoming, or of the risk of becoming, subject to the reporting and profit
disgorgement provisions of Section 16 of the Exchange Act, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to any
Transaction), claims, damages, judgments, liabilities and expenses (including
reasonable attorney’s fees), joint or several, to which a Section 16 Indemnified
Person may become subject, as a result of Counterparty’s failure to provide Bank
with a Repurchase Notice on the day and in the manner specified in this
paragraph (o), and to reimburse, upon written request, each such Section 16
Indemnified Person for any reasonable legal or other expenses incurred in
connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing. If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against any Section 16 Indemnified
Person, such Section 16 Indemnified Person shall promptly notify Counterparty in
writing, and Counterparty, upon request of such Section 16 Indemnified Person,
shall retain counsel reasonably satisfactory to such Section 16 Indemnified
Person to represent such Section 16 Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall be
relieved from liability to the extent that such Section 16 Indemnified Person
fails to promptly notify Counterparty of any action commenced against it in
respect of which indemnity may be sought hereunder; provided, that failure to
notify Counterparty (i) shall not relieve Counterparty from any liability
hereunder to the extent it is not materially prejudiced as a result thereof and
(ii) shall not, in any event, relieve Counterparty from any liability that it
may have otherwise than on account of this paragraph (o). Counterparty

 

13



--------------------------------------------------------------------------------

shall not be liable for any settlement of any proceeding effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, Counterparty agrees to indemnify any Section 16
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Counterparty shall not, without the prior written
consent of each Section 16 Indemnified Person or Bank, effect any settlement of
any pending or threatened proceeding in respect of which any Section 16
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by any such Section 16 Indemnified Person, unless such
settlement includes an unconditional release of each such Section 16 Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to each such Section 16 Indemnified
Person. If the indemnification provided for in this paragraph (o) is unavailable
to a Section 16 Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then Counterparty, in lieu
of indemnifying such Section 16 Indemnified Person thereunder, shall contribute
to the amount paid or payable by such Section 16 Indemnified Person as a result
of such losses, claims, damages or liabilities. The remedies provided for in
this paragraph (o) are not exclusive and shall not limit any rights or remedies
that may otherwise be available to any Section 16 Indemnified Person at law or
in equity. The indemnity and contribution agreements contained in this paragraph
(o) shall remain operative and in full force and effect regardless of the
termination of any Transaction.

(p) Early Unwind. In the event the sale of Convertible Notes for any Transaction
hereunder is not consummated with the Initial Purchasers thereof for any reason
(other than as a result of a breach by any Initial Purchaser that is an
Affiliate of Bank) by the close of business in New York City on the Early Unwind
Date set forth in the Confirmation for such Transaction, such Transaction shall
automatically terminate on such Early Unwind Date and (i) such Transaction and
all of the respective rights and obligations of Bank and Counterparty under such
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with such
Transaction either prior to or after such Early Unwind Date; provided that
Counterparty shall purchase from Bank on such Early Unwind Date all Shares
purchased by Bank or one or more of its Affiliates in connection with such
Transaction. The purchase price paid by Counterparty shall be Bank’s actual cost
of such Shares and derivatives as Bank informs Counterparty and shall be paid in
immediately available funds on such Early Unwind Date.

(q) Registration. Counterparty hereby agrees that if the Shares (the “Hedge
Shares”) acquired by Bank for the purpose of hedging its obligations pursuant to
the Transaction, in Bank’s good faith reasonable judgment based on advice of
counsel, cannot be sold in the U.S. public market by Bank without registration
under the Securities Act, Counterparty shall, at its election: (i) in order to
allow Bank to sell the Hedge Shares in a registered offering, make available to
Bank an effective registration statement under the Securities Act to cover the
resale of such Hedge Shares and (A) enter into an agreement, in form and
substance reasonably satisfactory to Bank and Counterparty, substantially in the
form of an underwriting agreement for a registered secondary offering,
(B) provide accountant’s “comfort” letters in customary form for registered
offerings of equity securities, (C) provide disclosure opinions of nationally
recognized outside counsel to Counterparty reasonably acceptable to Bank,
(D) provide other customary opinions, certificates and closing documents
customary in form for registered offerings of equity securities and (E) afford
Bank a reasonable opportunity to conduct a “due diligence” investigation with
respect to Counterparty customary in scope for underwritten offerings of equity
securities; provided that if Bank, in its sole reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or (iii) of this paragraph
(q) shall apply at the election of Counterparty; (ii) in order to allow Bank to
sell the Hedge Shares in a private placement, enter into a private placement
agreement substantially similar to private placement agreements customary for
private placements of equity securities, in form and substance reasonably
satisfactory to Bank and Counterparty, including customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Bank, due diligence rights (for Bank or any designated buyer of
the Hedge Shares from Bank), opinions and certificates and such other
documentation as is customary for private placement agreements, all reasonably
acceptable to Bank (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Bank

 

14



--------------------------------------------------------------------------------

for any discount from the public market price of the Shares incurred on the sale
of Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Bank at the price displayed under the heading “Bloomberg VWAP” on Bloomberg page
RSH.N <equity> AQR (or successor thereto) in respect of the period from the
scheduled opening time of the Exchange to the Scheduled Closing Time of the
Exchange on a relevant Exchange Business Day (or if such volume-weighted average
price is unavailable, the market value of one Share on such Exchange Business
Day, as determined by the Calculation Agent using a volume-weighted method) on
such Exchange Business Days, and in the amounts requested by Bank.

(r) Conversion Rate Adjustments. Counterparty shall provide to Bank written
notice (such notice, an “Conversion Rate Adjustment Notice”) at least ten
Scheduled Trading Days prior to consummating or otherwise executing or engaging
in any transaction or event (an “Conversion Rate Adjustment Event”) that would
lead to a change in the Conversion Rate (as such term is defined in the
Indenture), which Conversion Rate Adjustment Notice shall set forth the new,
adjusted Conversion Rate after giving effect to such Conversion Rate Adjustment
Event (the “New Conversion Rate”). In connection with the delivery of any
Conversion Rate Adjustment Notice to Bank, (x) Counterparty shall, concurrently
with or prior to such delivery, publicly announce and disclose the Conversion
Rate Adjustment Event or (y) Counterparty shall, concurrently with such
delivery, represent and warrant that the information set forth in such
Conversion Rate Adjustment Notice does not constitute material non-public
information with respect to Counterparty or the Shares.

(s) Amendment. If the Initial Purchasers exercise their right to purchase
additional Convertible Notes (the “Additional Convertible Notes”) as set forth
in the Purchase Agreement, then on the Additional Premium Payment Date (as
defined below), the Number of Units will be automatically increased by
additional Units (the “Additional Units”) equal to the number of Additional
Convertible Notes in denominations of USD1,000 principal amount issued pursuant
to such exercise and an additional premium equal to the product of the
Additional Units and the Premium Per Unit shall be paid by Counterparty to Bank
on the closing date for the purchase and sale of the Additional Convertible
Notes (the “Additional Premium Payment Date”).

(t) Dividends. If at any time during the period from and including the Effective
Date, to but excluding the Expiration Date, (i) an ex-dividend date for a
regular annual cash dividend occurs with respect to the Shares (an “Ex-Dividend
Date”), and that dividend is less than the Regular Dividend on a per Share basis
or (ii) if no Ex-Dividend Date for a regular annual cash dividend occurs with
respect to the Shares in any annual dividend period of Counterparty, then the
Calculation Agent will make a corresponding adjustment to any one or more of the
Strike Price, Number of Units, Unit Entitlement and/or any other variable
relevant to the exercise, settlement or payment for the Transaction to preserve
for the parties the intended economic benefits of such Transaction after taking
into account such dividend or lack thereof. “Regular Dividend” shall mean
USD0.25 per Share per year, and zero for any subsequent dividend or distribution
on the Shares for which the Ex-Dividend Date falls within the same calendar
year.

12. Addresses for Notice:

 

If to Bank:    Bank of America, N.A.    c/o Banc of America Securities LLC   
Equity Financial Products- Legal    One Bryant Park    New York, NY 10036   
Attention:    John Servidio    Telephone No.:    (646) 855-7127   
Facsimile No.:    (704) 208-2869

 

15



--------------------------------------------------------------------------------

If to Counterparty:    RadioShack Corporation    Mail Stop CF3-201    300
RadioShack Circle    Fort Worth, Texas 76102    Attention:    Raymond C. Vines,
CPA, CTP       Director - Treasury Operations    Facsimile:    (817) 415-2638   
Telephone:    (817) 415-2107

13. Accounts for Payment:

 

To Bank:    Bank of America, N.A.    New York, NY    SWIFT: BOFAUS3N    Bank
Routing: 026 009 593    Account Name: Bank of America    Account No. : 0012333
34172 To Counterparty:    Bank of America    Dallas, Texas    ABA# 0260-0959-3
   A/C# 505-053-6508    Beneficiary: RadioShack Corporation

14. Delivery Instructions:

Unless otherwise directed in writing, any Share to be delivered hereunder shall
be delivered as follows:

To Counterparty: To be advised.

 

16



--------------------------------------------------------------------------------

Yours sincerely, BANK OF AMERICA, N.A. By:  

/s/ Christopher A. Hutmaker

Name:   Christopher A. Hutmaker Title:   Managing Director

Confirmed as of the

date first above written:

 

RADIOSHACK CORPORATION By:  

/s/ James Gooch

Name:   James Gooch Title:   Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONVERTIBLE BOND HEDGING

TRANSACTION CONFIRMATION

 

Date:   [            ], 20[    ] To:   RadioShack Corporation (“Counterparty”)
Telefax No.:   (817) 415-2638 Attention:  

Raymond C. Vines, CPA, CTP

Director - Treasury Operations

From:   Bank of America, N.A. (“Bank”) Telefax No.:   (704) 208-2869

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced Transaction entered into on the
Trade Date specified below between you and us. This Confirmation supplements,
forms a part of, and is subject to the Master Terms and Conditions for
Convertible Bond Hedging Transactions dated as of August 12, 2008 and as amended
from time to time (the “Master Confirmation”) between you and us.

1. The definitions and provisions contained in the Definitions (as such term is
defined in the Master Confirmation) and in the Master Confirmation are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.

2. The particular Transaction to which this Confirmation relates is entered into
as part of an integrated hedging transaction of the Convertible Notes pursuant
to the provisions of Treasury Regulation Section 1.1275-6.

3. The particular Transaction to which this Confirmation relates shall have the
following terms:

 

Trade Date:    [            ], 20[    ] Effective Date:    [            ],
20[    ] Premium:    USD[            ] Premium Per Unit:    USD[            ]
Premium Payment Date:    [            ], 20[    ] Convertible Notes:    [    ]%
Convertible Senior Notes of Counterparty due 20[    ], offered pursuant to an
Offering Memorandum to be dated as of [            ], 20[    ] and issued
pursuant to the Indenture. Number of Units:    The number of Convertible Notes
in denominations of USD1,000 principal amount issued by Counterparty on the
closing date for the initial issuance of the Convertible Notes.

 

A-1



--------------------------------------------------------------------------------

Strike Price:    As of any date, an amount in USD, rounded to the nearest cent
(with 0.5 cents being rounded upwards), equal to USD1,000 divided by the Unit
Entitlement. Applicable Percentage:    [    ]% Number of Shares:    The product
of the Number of Units, the Unit Entitlement and the Applicable Percentage.
Expiration Date:    [            ], 20[    ] Unit Entitlement:    As of any
date, a number of Shares per Unit equal to the Conversion Rate (as defined in
the Indenture, but without regard to any adjustments to the Conversion Rate
pursuant to the Excluded Provisions of the Indenture). Indenture:    Indenture
to be dated as of [            ], 20[    ] by and between Counterparty and
[                    ], as trustee, and the other parties thereto pursuant to
which the Convertible Notes are to be issued. For the avoidance of doubt,
references herein to sections of the Indenture are based on the draft of the
Indenture most recently reviewed by the parties at the time of execution of this
Confirmation. If any relevant sections of the Indenture are changed, added or
renumbered following execution of this Confirmation but prior to the execution
of the Indenture, the parties will amend this Confirmation in good faith to
preserve the economic intent of the parties. Purchase Agreement:    Purchase
Agreement dated as of [            ], 20[    ] between Counterparty and
[                    ] and [                    ], as representatives of the
Initial Purchasers (as defined in the Purchase Agreement). Net Share Provision:
   Section [    ] of the Indenture Rounding Provision:    Section [    ] of the
Indenture Make-whole Provision:    Section [    ] of the Indenture 1 Conversion
Adjustment Provisions:    Sections [    ] and [    ] of the Indenture2 Excluded
Provisions:    Sections [    ] and [    ] of the Indenture3 Dilution Provision:
   Section [    ] of the Indenture Merger Provision:    Section [    ] of the
Indenture

 

1

Insert cross-references to sections of the Indenture addressing make-whole
adjustments to the Conversion Rate.

2

Insert cross-references to sections of the Indenture permitting adjustments to
the Conversion Rate by Counterparty due to (i) distribution of Issuer’s shares
of capital stock, evidences of indebtedness, assets or property; and (ii) a
payment in respect of a tender or exchange offer for Shares that exceeds the
market value of the Shares.

3

Insert cross-references to (i) sections of the Indenture permitting
discretionary adjustments to the Conversion Rate by Counterparty and
(ii) sections of the Indenture addressing make-whole adjustments to the
Conversion Rate.

 

A-2



--------------------------------------------------------------------------------

Early Unwind Date:    [            ], 20[    ] (or such later date as agreed by
the parties hereto) or, with respect to any Additional Convertible Notes, the
settlement date specified by the Initial Purchasers pursuant to the Purchase
Agreement.

 

A-3



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Bank) correctly sets forth the terms of the agreement between
Bank and Counterparty with respect to the Transaction, by manually signing this
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein or in the Master Agreement and
immediately returning an executed copy to John Servidio, Facsimile
No. 212-230-8610.

 

Yours sincerely, BANK OF AMERICA, N.A. By:  

 

Name:   Title:  

Confirmed as of the

date first above written:

 

RADIOSHACK CORPORATION By:  

 

Name:   Title:  